COURT OF
APPEALS
                                                    EIGHTH DISTRICT
OF TEXAS
                                                               EL
PASO, TEXAS
 
PAUL MICHAEL URBINA,                                )
                                                                              )            No.  08-02-00237-CV
Appellant,                          )
                                                                              )                  Appeal from the
v.                                                                           )
                                                                              )             
383rd District Court
JENNIFER ANGELIQUE ESPARZA,                 )
                                                                              )         
of El Paso County, Texas
Appellee.                           )
                                                                              )            
(TC# 2001CM3957)
                                                                              )
 
 
O
P I N I O N
 
Pending before the
Court is the Appellant=s
motion to dismiss this appeal pursuant to Texas Rules of Appellate Procedure
42.1(a)(2), which states:
(a) The appellate court may dispose
of an appeal as follows:
 
                                                              .               .               .
 
(2)        in accordance
with a motion of appellant to dismiss the appeal or affirm the appealed
judgment or order; but no party may be prevented from seeking any relief to
which it would otherwise be entitled.  
 




Appellant has
complied with the requirements of Rule 42.1(a)(2).  The Court has considered this cause on the
Appellant=s motion
and concludes the motion should be granted and the appeal should be
dismissed.  We therefore dismiss the
appeal.
 
 
 
 
July
25, 2002
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.
 
(Do Not Publish)